Nott, 3.,
concurred in the conclusions of the foregoing opinion, for the following reasons:
1. The proceedings of the convention of California show that General Riley was requested to exercise the functions of governor till his successor should be elected, and provided a salary for his services. General Riley thereby acquired a claim against the State of California, and not against the United States.
2. As to the double payment of $23 to Caleb Lyon: The act of Congress was to reimburse General Riley for his payments, and not for his mistakes. The commission of one and a half per cent, allowed to General Riley upon his disbursements was to cover risks arising from such mistakes of his subordinates.